DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not light-guiding member, excitation light-guiding member, fluorescent light-guiding member, and imaging unit in claims 1-2 and 5-10; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 102((a)(1) as anticipated by Schramm (DE 19854292; cited by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Schramm in view of Chen (US 20190167116 A1).
Regarding claim 1, Schramm teaches a fluorescence photometer (figure 2) comprising: 
a photometer unit (5) including at least a light source (61, 62, 63), an excitation-side spectroscope (131) that separates light emitted from the light source to generate excitation light, and a fluorescence- side spectroscope (132) that separates fluorescent light emitted from a sample (1) that is irradiated with the excitation light to generate monochromatic light (paragraph 43; figure 2); and 
a light-guiding member (2, 3) configured to guide the excitation light to the sample (1) placed outside the photometer unit (5) and to guide the fluorescent light emitted from the sample to the photometer unit (figure 2), 
wherein the light-guiding member comprises an imaging unit (23) to capture an image of the sample (1), an excitation light-guiding member (241, 242) arranged around the imaging unit and configured to guide the excitation light such that the excitation light is incident on the sample, and a 
the excitation light-guiding member (241, 242) and the fluorescent light-guiding member (251) are arranged to surround the imaging unit (23; figure 4).  

    PNG
    media_image1.png
    579
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    345
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Schramm as anticipating the claim. Alternatively, if one were to consider Schramm as not explicitly teaching “surround,” Chen teaches a similar apparatus wherein the outer fibers surround the central fiber (paragraph 14; figures 1-2).

    PNG
    media_image3.png
    713
    947
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    509
    613
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the excitation light-guiding member and the fluorescent light-guiding member (of Schramm) surround the imaging unit (as suggested by Schramm and explicitly taught by Chen) in order to have a simple system that provides uniform illumination of the excitation light and circular symmetry of the detection. 
Regarding claim 2, Schramm teaches the imaging unit (23) captures the image of the sample based on reflection light which is reflection of the excitation light incident on the sample (paragraphs 33-34).  
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm and Chen as applied to claims 1-2 above, and further in view of Nilson (US 20040004193 A1).
Regarding claims 3-4, in the above combination, the imaging unit comprises an image fiber, and each of the excitation light-guiding member and the fluorescent light-guiding member is comprised of a plurality of optical fibers that are arranged around the image fiber to form a ring shape (Schramm, figure 4 and Chen, figure 2).  
Schramm doesn’t explicitly teach the image fiber is formed by a bundle of a plurality of optical fibers.
Nilson teaches a similar apparatus wherein the image fiber is formed by a bundle of a plurality of optical fibers (paragraph 52 and figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image fiber of the above combination formed by a bundle of a plurality of optical fibers in order to obtain high resolution images.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm and Chen as applied to claims 1-2 above, and further in view of Broeng (US 6539155 B1).
Regarding claims 5-8, Schramm teaches the light-guiding member is an optical fiber unit protruding from a housing of the photometer unit (figure 2).  
Schramm doesn’t explicitly teach the optical fiber unit is a linear optical fiber unit.
Broeng is concerned with optical fibers used in spectroscopy (column 1, lines 20-20) and teaches that linear optical fibers (i.e. fibers without non-linear effects) (column 22, lines 1-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical fiber unit is a linear optical fiber unit in order to assure fast measurement speed with less noise, since the nonlinear interactions within the fiber itself have been reduced.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schramm in view of Kushida (US 4675529 A) and Jackson (US 20020109100 A1).
Regarding claim 9, Schramm teaches a method of observing a sample by using a fluorescence photometer including a light-guiding member configured to guide excitation light to the sample and to guide fluorescent light emitted from the sample, the method comprising:  

acquiring a fluorescence spectrum in a manner that an excitation light-guiding member (241, 242) arranged around the imaging unit irradiates the sample with the excitation light and a fluorescent light-guiding member arranged around the imaging unit acquires the fluorescence spectrum based on the fluorescent light emitted from the sample (figures 2 and 4; paragraphs 41-42), 
wherein acquiring of the image and acquiring of the fluorescence spectrum are performed while varying a wavelength of the excitation light (figures 2 and 4; paragraphs 41-43). 
Schramm doesn’t explicitly teach the imaging and acquiring the fluorescence are simultaneous; or the varying of the wavelength is continuous.
Kushida teaches imaging and acquiring fluorescence are simultaneous (column 5, lines 1-15).

    PNG
    media_image5.png
    708
    420
    media_image5.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the acquiring of the image and acquiring of the fluorescence spectrum (of Schramm) performed simultaneously in order to correct for changes in the fluorescent measurements that are due to movement of the sample or other unintended environmental changes which can be observed through the imaging, thus reducing measurement errors. 
The above combination doesn’t explicitly teach the varying of the wavelength is continuous
Jackson teaches a similar method comprising continuously varying a wavelength (paragraph 31).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the varying of the wavelength is continuous in order to ensure fast measurements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schramm, Kushida, and Jackson, as applied to claim 9, and further in view of Mostofa (Three-dimensional fluorescence as a tool for investigating the dynamics of dissolved organic matter in the Lake Biwa watershed).
Regarding claim 10, the above combination implicitly comprises wherein a three-dimensional fluorescence spectrum is acquired based on three parameters of an excitation wavelength of the excitation light being continuously varied, a fluorescence wavelength of the fluorescent light, and a fluorescence intensity of the fluorescence spectrum (the fluorescent spectrum is acquired, while the fluorescence intensity is detected at a variety of wavelengths of the excitation light and of the fluorescent light, therefore it is a function of the claimed three parameters; furthermore, since it is a three parameter fluorescence spectrum, it is a three-dimensional fluorescence spectrum; see the citations above, especially Schramm, paragraphs 24 and 41-43).  
For the reasons given above, the examiner considers claim 10 to be unpatentable over Schramm, Kushida, and Jackson. Alternatively, Mostofa teaches a three-dimensional fluorescence obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above combination comprise wherein a three-dimensional fluorescence spectrum is acquired based on three parameters of an excitation wavelength of the excitation light being continuously varied, a fluorescence wavelength of the fluorescent light, and a fluorescence intensity of the fluorescence spectrum in order to probe the sample at a variety of excitation and fluorescent wavelengths to obtain as much information about the sample as possible.

    PNG
    media_image6.png
    692
    692
    media_image6.png
    Greyscale

Additional Prior Art

US 20170010153 A1 reads, “[0007] Embodiments may include a method for spectroscopically mapping an object using an imaging spectrometer. The method may include, imaging the object on an input end of a fiber optic bundle having a plurality of optical fibers arranged in a two-dimensional array at an input end and at least one linear array at an output end, the output end directing light to an input of the imaging spectrometer.”
US 20030081875 A1 reads, “The result of this is that the effective optical distance between the two reflectors making up the cavity 38 is adjustable. Since the resonant wavelength depends on this distance, the characteristic wavelength of the tunable VCSEL is continually tuned, for example, by varying the applied voltage and thereby the electrostatic field between the upper reflector and the remainder of the device. (paragraph 40)
US 5512490 A discloses

    PNG
    media_image7.png
    709
    1067
    media_image7.png
    Greyscale

Chen (US 20190167116 A1) reads, “ [0014] In various embodiments, the at least one excitation optical fiber includes a plurality of excitation optical fibers, where the plurality of excitation optical 
Kushida (US 4675529 A) reads, “In this state, exciting laser light is led through the first optical fiber 3 to irradiate the subject portion 1. Fluorescent light that is generated from the subject portion 1 as a result of irradiation with the laser light, is led through the second optical fiber 4 to a light receiving unit 5 which is provided outside the body. The first and second optical fibers need not be introduced with the same forcep channel into the body. For example, they may be introduced with different forcep channel. Alternately, at least one of them may be assembled in the other parts or members of the endoscope such as a light guide for illumination or image bundle. Where using a light guide as a first optical fiber 3, a suitable changing member is provided to selectively guide the laser beam and illumination light into the light guide. Also where the second optical fiber is inserted through an image bundle, the end of the second optical fiber is extended from the image bundle at the control section. With the above arrangement, a desired portion may be irradiated with laser light while observing it with the endoscope. It is thus possible to obtain fluorescent pulse light generated from an affected part which is intended to be analyzed.” (column 5, lines 1-15)
US 5003977 A reads, “FIG. 3 is a block drawing illustrating the basic configuration of a diagnostic device of the prior art. The device of FIG. 3 is provided with an ordinary endoscopic diagnostic system 50, a photochemical reaction diagnostic/therapeutic system 51, and a fiber bunch 52. The fiber bunch 52 consists of an image guide 53 and light guides 54, 55 and 56. One end of the fiber bunch 52 is inserted into the patient's body at a position 70 suspected to be the focus, the patient having been previously given an intravenous injection of HPD, and the other end is connected to the endoscopic diagnostic system 50 and the photochemical reaction diagnostic/therapeutic system 51.”


    PNG
    media_image8.png
    663
    906
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877